—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Dutchess County (Dolan, J.), dated January 13, 1999, which, upon a jury verdict, is in favor of the defendants and against them dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiffs commenced this action under Labor Law § 240 (1) to recover for injuries allegedly sustained by the plaintiff Mark Rose when he was installing a light fixture on the premises owned by the defendants. The injured plaintiff was the sole witness to the accident, and according to his testimony, the light fixture fell on him while he was descending a ladder.
We reject the plaintiffs’ contention that the jury charge was incorrect. The jury charge properly addressed the attendant risks involved in this type of work (see, Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 501) and included an instruction regarding all safety devices that should have been provided under these circumstances (see, 1A NY PJI 879; see also, Izrailev v Ficarra Furniture, 70 NY2d 813; see, e.g., Simon v Schenectady N. Cong. of Jehovah’s Witnesses, 132 AD2d 313).
The plaintiffs’ remaining contentions are without merit. S. Miller, J. P., Krausman, Plorio and H. Miller, JJ., concur.